DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino (US 2015/0002088).
D’Agostino discloses:
 
An electric power base comprising (Figs. 1-16): [[-[]] a casing (Figs. 1-16 Items 110 & 901), [[-]] a wireless transmitter of electric energy placed in the casing (Figs. 1-16 Item 440 & or 460), and [[-]] an interface surface placed external to the casing at said wireless transmitter (Figs. 1-16 Item 465), which is adapted to receive in contact a device  to be powered (Figs. 1-16 Items 465, & 501), 

In regard to claim 2:  (Currently Amended) 
A power base 

In regard to claim 4:  (Currently Amended) 
A power base laim 1, wherein said wireless transmitter 

In regard to claim 5:  (Currently Amended)
 A power base laim 1, wherein said wireless transmitter 

In regard to claim 6:  (Currently Amended)
A power base laim 1, comprising at least one magnet 

In regard to claim 7:  (Currently Amended)
A power base 

In regard to claim 8:  (Currently Amended)
A power base 

In regard to claim 9:  (Currently Amended)
A power base 

In regard to claim 14:  (Currently Amended)
A power base claim 1, comprising an accumulator .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino (US 2015/0002088) in view of Clouser (US 2015/0330437).
In regard to claim 3: (Currently Amended)
D’Agostino discloses a power base 
However, D’Agostino is vague in its disclosure of the microsuction body 
	Clouser teaches the use of micro-suction tape for attaching mobile devices to a base (Fig. 43 Items 48 & Par. [0141].  
	It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known use of micro-suction tape as taught by Clouser with the known wireless charging device of D’Agostino as doing so would have yielded the predictable results of an improved control over the amount of hold the micro-suction body has when in contact with the mobile device (Clouser: Par. [0141]).  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino (US 2015/0002088) in view of Ichikawa et al. (US 2012/0025628).

In regard to claim 10: (Currently Amended)
D’Agostino discloses a power base laim 1.   
However D’Agostino does not explicitly disclose that the power base comprises at least one pair of insulated electrodes 
Ichikawa teaches that a power base may comprise of at least one pair of insulated electrodes 
It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known use of two insulated electrodes as taught by Ichikawa with the known wireless charging device of D’Agostino as doing so would have yielded the predictable results of  being able to fit more electrodes within a smaller base thereby increasing the contact area between the 

In regard to claim 11: (Currently Amended)
Modified D’Agostino further discloses a power base 

In regard to claim 12: (Currently Amended)
Modified D’Agostino further discloses a power base 
It would have been obvious to one of ordinary skill in the art at the time of filing of this invention to have combined the known teaching of using electrodes to shield and filter noise as taught by Ichikawa with the known wireless charging device of D’Agostino as doing so would have yielded the predictable results of  a decrease in noise during transmission (Ichikawa: Fig. 18B Items 11J and 11K & Par. [0146]).  

In regard to claim 13: (Currently Amended)
Modified D’Agostino further discloses a power base claim 10, wherein the electrodes .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
1/13/2022